Yeager, J.,
concurring in the result.
I concur in the result arrived at in the majority opinion and I agree that under the facts and on the theory of thé opinion a correct determination and disposition of the case was made, but in my opinion more than this is called for by the issues presented.
The pleadings put in issue the question of the validity of notes and contracts given for tuition contrary to the provisions of sections 62-303, 62-304 and 62-305, R. S. 1943, and also the question of the right of a foreign person or entity under comity to enforce such a note or contract in the courts of this state. I think these questions should be determined herein.
I am authorized to state that Simmons, C. J., and Chappell, J., concur in the result for the reasons herein stated.